on motion for rehearing.
Stephens, P. J.
Motions for rehearing have been made by both plaintiffs and by the defendant, Baker. This court is satisfied that there is no merit in the motions of the plaintiffs, Eoberts, and therefore the motions for rehearing filed by them and rehearings as to these plaintiffs are denied. In the motion for rehearing filed by the defendant Baker, it is insisted that the assignment of error that the court erred in sustaining a special demurrer filed by him to the plaintiffs’ petitions which was referred to and disposed of in paragraph 3 of the syllabus, was not insisted upon by the plain*735tiffs in error in their briefs filed in this court. This court, when considering this case construed the .briefs of plaintiffs in error as insisting upon this assignment of error in each bill of exceptions. While it does not clearly appear from the language of the brief that this specific assignment of error is insisted upon, but as counsel for plaintiffs in error in their briefs cite as authority for their contentions in this connection the case of Sheffield v. Lovering, 51 Ga. App. 353 (1) (180 S. E. 523), in which the only ruling made which is in any way applicable to any of the contentions in the present cases is to the effect that “the operator for hire of a school motor-bus who operates along a certain route every school day in taking all school children alike to and from a certain school is a carrier of passengers in so far as such school children are concerned, and is required to exercise extraordinary care and diligence for the safety of any one of such school children riding in his bus,” this was sufficient as an insistance by counsel on the assignment of error to which the ruling made in paragraph 3 of the sjdlabus was applicable. The policy of the law as declared by an act approved August 15, 1921 (Ga. L. 1921, p. 232), is that all questions raised shall be considered by the appellate court “except where questions so raised are expressly or impliedly abandoned by counsel either in the brief or upon oral argument.” While this provision expressly by the terms of the statute has reference only to questions raised in a motion for new trial, it announced a policy which this court is justified in applying when considering any questions raised by bill of exceptions whether they arise in a motion for new trial or upon a consideration by the trial court of a demurrer to a petition. The assignment of error to which paragraph 3 of the syllabus is applicable is certainly not expressly or-impliedly abandoned by counsel in their briefs. Nor does it appear that such assignment of error was either expressly or impliedly abandoned in the oral argument.
There is no merit in the motion for rehearing made by the defendant, Baker.

Rehearing denied.

Sutton and Felton, JJ., concur.